DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	
Allowable Subject Matter
Claims 2-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record fails to teach or suggest a solid state lamp comprised of, in part, a bulb portion extending along the axis and attached to the base, the bulb portion comprising: a strip comprising: a substrate extending from a first end to a second end opposite the first end, the substrate comprising a top surface and an opposing bottom surface, the substrate comprising side surfaces between the top surface and the opposing bottom surface; a plurality of spaced-apart light-emitting diode (LED) unpackaged dies disposed on the top surface of the substrate between the first and second ends, each of the LED unpackaged dies having a reflector configured to reflect light from within the corresponding LED unpackaged die; conductors arranged to provide electrical power to the LED unpackaged dies; and an encapsulant encapsulating the LED unpackaged dies on the top surface of the
substrate; and an electrical connector covering a portion of one of the side surfaces of the substrate, the electrical connector providing an electrical connection to the strip. Claims 3-59 are allowed due to their dependency upon claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        /ELMITO BREVAL/Primary Examiner, Art Unit 2875